Citation Nr: 1230709	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  05-10 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1958 to July 1967, with reserve service from 1974 to 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO, in pertinent part, denied the claim on appeal.  The Veteran appealed this rating action to the Board.  

In May 2006, the Veteran and his spouse testified before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A copy of the May 2006 hearing transcript is of record.  

The appealed claim was initially before the Board in December 2006.  Due to a September 21, 2006 stay imposed by the Secretary of Veterans Affairs the issue on appeal was not addressed in the Board's December 2006 decision.  The specific claims affected by the stay included claims based on herbicide exposure in which the only evidence of exposure is the receipt of the Vietnam Service Medal or, as is in the Veteran's case, service on a vessel off the shore of the Republic of Vietnam (RVN).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Hass v. Peake, 525 F.3d 1168, 1191 (Fed. Cir 2008) (upheld VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii) as requiring actual service on land in Vietnam.  In April 2010, after the stay was lifted, the Board, in pertinent part, remanded the claim to provide the Veteran with an examination and opinion that addressed the etiology of his prostate cancer, or residuals thereof.  VA examined the Veteran in June 2010.  The VA examiner provided an addendum to his June 2010 examination report in March 2011.  Copies of the June 2010 examination report and March 2011 addendum are contained in the claims file.  

As the VLJ who conducted the May 2006 hearing is no longer employed by the Board and, thus, would be unable to participate in any decision that is made on the appeal, the Veteran was provided an opportunity to testify at a second hearing before another VLJ.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  In May 2012, the Veteran testified at a video conference hearing before the undersigned VLJ conducted via the Columbia, South Carolina RO.  A copy of the May 2012 hearing transcript is of record. 

In a November 2011 written argument to the Board, the Veteran's representative waived initial RO consideration of private treatment records received by the Appeals Management Center (AMC) in August 2011, which was after the RO's issuance of a September 2011 Supplemental Statement of the Case that addressed the issue on appeal.  Thus, a remand to have the RO initially consider this evidence is not necessary.  38 C.F.R. § 20.1304 (2011).  However, the claim on appeal is remanded to the RO for the reasons outlined below. 

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that the claim must be once again remanded because of the June 2010 VA examiner's failure to comply with the Board's April 2010 remand directives.  In April 2010, the Board remanded the claim on appeal to have the Veteran scheduled for a VA examination to determine the etiology of his prostate cancer.  In its remand directives, the Board specifically requested that the examining VA physician comment on service treatment records (STRs) reflecting that the Veteran had received treatment for urethritis and microscopic pyuria.  (See Board's April 2010 decision and remand, page (pg.) 26)).  (Parenthetically, the Board also notes that the Veteran's STRs are also positive for a January 1963 impression of subacute prostatitis). 

In response to the Board's April 2010 remand directives, VA examined the Veteran to determine the current etiology of his prostate cancer, to specifically include whether it was related to the above-cited STRs, in June 2010.  In June 2010, after noting that he had reviewed the claims files and the Veteran's extensive history, which did not include a recitation of the above-cited STR findings, the VA examiner concluded, "My opinion with regard to the prostate cancer diagnosis is a greater than 50% probability that this was related to his service in Vietnam."  The VA examiner did not provide any rationale for his favorable opinion.  (See June 2010 VA examination report). 

In light of the June 2010 VA examiner's failure to provide any rationale for his favorable opinion, as well as evidence of record showing that the Veteran's ship, USS BASHAW, was a blue water ship with no evidence that it had served in brown waters of the Republic of Vietnam (i.e., inland waterways of Vietnam), or that he had set foot on the land mass of the RVN, the RO, on its own initiative, requested that the VA examiner provide an addendum to his June 2010 opinion.  The June 2010 VA examiner provided the requested addendum in March 2011.  In the addendum, the VA examiner opined that because the Veteran was "offshore according to the records," he did not have presumed exposure to Agent Orange.  Thus, it was his opinion that it was less than 50 percent probable that the Veteran's prostate cancer was related to his Vietnam service.  (See March 2011 VA addendum).  In neither the favorable June 2010 opinion nor unfavorable March 2011 opinion, does the VA examiner reference, or indicate that he has even considered, the above-cited service treatment record findings of urethritis and microscopic pyuria, as specifically directed by the Board in its April 2010 remand directives.  (See April 2010 Board decision and remand, pg. 26). 

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  Stegall, supra.  As the VA examiner failed to discuss the STRs findings of urethritis and microscopic pyuria in either his June 2010 or March 2011 opinions, as specifically directed by the Board in its April 2010 remand directives, the appeal must be returned to the RO so that another examination of the Veteran can be conducted by a VA examiner, preferably who has not previously examined him.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a qualified examiner who has not previously examined him, if possible. 
   
a.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in connection with his or her examination, and he or she must acknowledge such receipt and review in any report generated as a result of his or her examination.  Any special diagnostic studies deemed necessary should be performed.
   
b.  In conjunction with the examination, the examiner must review the Veteran's statements and May 2006 and May 2012 testimony, as well as his service treatment records (STRs), to specifically include, but not limited to, the findings relating to non-specific urethritis from July to August 1959; impressions of possible cystitis/urethritis  and non-gonococcic urethritis in March and November 1960, respectively; and findings of subacute prostatitis and microscopic pyuria in January 1963 and June 1964, respectively.  

The examiner is also hereby informed that the Veteran's exposure to Agent Orange in the RVN has not been presumed.  There is no evidence that the Veteran set foot on the landmass of the RVN or that he served aboard a vessel that went into the inland "brown" waterways of the RVN.  
   
c.  After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following question:
   
Are any currently present residuals of prostate cancer etiologically related to an incident of military service, to specifically include the above-cited STR findings? 
   
All opinions expressed must be accompanied by supporting rationale, with reference to the documented clinical history.
   
A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall, supra.  

3.  Thereafter, the RO/AMC must readjudicate the claim for service connection for prostate cancer, to include as due to Agent Orange exposure. 

If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits since the September 2011 SSOC, to include a summary of the evidence received, and any evidence not received.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

